***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     SIKORSKY FINANCIAL CREDIT UNION, INC.
            v. BERNARDINO PINEDA
                  (AC 40896)
                DiPentima, C. J., and Alvord and Flynn, Js.

                                  Syllabus

The plaintiff credit union sought to recover damages from the defendant
   borrower for breach of an agreement to repay a personal loan. In its
   prayer for relief, the plaintiff sought interest. The defendant was
   defaulted for failure to appear, and the plaintiff filed a motion for judg-
   ment, which sought principal and interest calculated through the date
   of that motion. After a hearing in damages, taken on the papers, the
   trial court rendered judgment for the plaintiff awarding the amount
   sought in the motion, but did not expressly state that postmaturity
   postjudgment interest would continue to accrue. The plaintiff filed an
   application for financial institution execution seeking payment of the
   judgment and alleged, inter alia, that the court had ordered postjudgment
   interest. The clerk rejected this application on the ground that postjudg-
   ment interest had not been awarded. The plaintiff then filed a motion
   for an order of postmaturity postjudgment interest, claiming that the
   court previously had awarded such interest at the contractual rate. The
   court denied that motion, and the plaintiff appealed to this court. Held
   that the trial court improperly denied the plaintiff’s motion for an order
   of postmaturity postjudgment interest: the statute (§ 37-1) that governs
   eo nomine interest as compensation for a loan sets a default rate of 8
   percent, but allows the parties to contract for a different rate and, if
   the parties fail to specify whether interest will accrue after maturity,
   or to specify the rate of postmaturity interest, § 37-1 (b) mandates that
   interest eo nomine shall continue to accrue after maturity at the legal
   rate, such that an award of prejudgment and postjudgment interest on
   a loan that carries postmaturity interest is not discretionary, and because
   the parties here did not disclaim the accrual of interest eo nomine after
   maturity and the loan agreement provided that the defendant would pay
   interest at 15.99 percent until the debt was satisfied, the court was,
   therefore, required, upon entry of judgment, to award postjudgment
   interest at that rate, which arose by agreement of the parties; moreover,
   contrary to the trial court’s findings, the plaintiff was not required to
   present additional evidence to support its claim for interest, nor did it
   make a difference that the plaintiff did not ask specifically for postjudg-
   ment interest in its prayer for relief, as the prayer for relief mentioned
   interest, and where, as here, a lender and borrower both agree that
   interest continues to accrue on a note balance until it is paid, then, under
   § 37-1, interest continues to accrue postmaturity and postjudgment.
             Argued April 9—officially released June 19, 2018

                             Procedural History

  Action seeking to recover damages for, inter alia,
breach of contract, and for other relief, brought to the
Superior Court in the judicial district of Ansonia-Mil-
ford, where the defendant was defaulted for failure to
appear; thereafter, the court, Hon. John W. Moran,
judge trial referee, granted the plaintiff’s motion for
judgment and rendered judgment for the plaintiff; sub-
sequently, the court, Markle, J., denied the plaintiff’s
motion for an order of postjudgment interest, and the
plaintiff appealed to this court. Reversed; judgment
directed.
   William L. Marohn, for the appellant (plaintiff).
                          Opinion

  FLYNN, J. The plaintiff, Sikorsky Financial Credit
Union, Inc., appeals from the judgment of the trial court
denying its motion for postmaturity postjudgment inter-
est. On appeal, the plaintiff claims that the trial court
improperly denied the motion in light of General Stat-
utes § 37-11 and our Supreme Court’s decision in Sikor-
sky Financial Credit Union, Inc. v. Butts, 315 Conn.
433, 108 A.3d 228 (2015). We agree and, accordingly,
reverse the judgment of the trial court.2
   The following facts and procedural history are rele-
vant to this appeal. The plaintiff is a credit union char-
tered under the laws of this state with its principal
place of business in Stratford, Connecticut. On or about
January 26, 2007, the plaintiff and the defendant, Ber-
nardino Pineda, entered into a credit agreement for a
personal loan, whereby the defendant agreed to repay
the loan in monthly installments. Subsequently, the
defendant defaulted on the agreement, and the plaintiff
brought an action for recovery in the Superior Court,
returnable to the judicial district of Ansonia-Milford
on Tuesday, September 14, 2010. Among the plaintiff’s
prayers for relief was interest. After the defendant failed
to file an appearance, the plaintiff by a motion dated
and filed on September 20, 2010, sought a default for
failure to appear, which the clerk granted on October
5, 2010. On November 17, 2010, the plaintiff filed a
motion for judgment, seeking a sum of $11,923.78, inclu-
sive of $2521.08 in interest through the date of that
motion. According to the plaintiff’s affidavit of debt, the
principal remaining at the time was $7851.22, accruing
interest at the rate of 15.99 percent.3 After a hearing in
damages, taken on the papers, the court, Hon. John
W. Moran, judge trial referee, on November 19, 2010,
entered the following judgment: ‘‘[T]he defendant(s)
owe the plaintiff(s) the following: Amount due on
claims: $7851.22; interest: $2521.08; attorney fees:
$1,177.68; costs: $373.80; total amount of judgment:
$11,923.78.’’ As part of the judgment, Judge Moran
entered a nominal order of weekly payments for $35.
The plaintiff subsequently filed two applications for
financial institution execution respectively dated Feb-
ruary 11, 2015, and March 18, 2016. Neither application
noted that Judge Moran’s judgment contained an award
of postjudgment interest and both were issued by the
clerk and returned partially satisfied by a state marshal
in the amount of $475.87 and $2085.02, respectively.
  On May 8, 2017, the plaintiff filed a third application
for financial institution execution, noting that postjudg-
ment interest was awarded upon entry of judgment by
Judge Moran. This application was rejected by the clerk
on the ground that postjudgment interest had not been
awarded. Thereafter, the plaintiff, on July 31, 2017, filed
a motion for order of postmaturity postjudgment inter-
est, claiming that Judge Moran had awarded such inter-
est at the contractual rate of 15.99 percent and the clerk,
therefore, improperly had rejected the application for
financial institution execution. In his motion, the plain-
tiff also cited Sikorsky Financial Credit Union, Inc.
v. Butts, supra, 315 Conn. 433, for the position that
postmaturity interest continues to accrue after judg-
ment, at the rate of 15.99 percent, which was the rate
that the borrower had contracted to pay as long as
any loan balance was due. In considering the plaintiff’s
motion, the trial court, Markle, J., made the following
findings: ‘‘[T]he judgment was entered after a hearing
in damages before the court (Moran, J.) on [November
19] 2010. . . . In the six years and eight months follow-
ing the entry of said judgment the plaintiff never filed
a motion to open judgment pursuant to [Practice Book
§] 17-43. . . . The plaintiff never filed an appeal of the
judgment pursuant to [Practice Book §] 61-2. . . . The
plaintiff did not supply in its motion any evidence sup-
porting contractual rights to postjudgment interest such
as loan documents. . . . The plaintiff did not support
its motion by submitting transcripts of the hearing in
damages supporting that there had been in fact a claim
for postjudgment interest (in fact there are many cases
where debt collectors waive that claim). . . . The com-
plaint does not mention a claim for postjudgment inter-
est under the statutory provisions. . . . [T]he court is
not able to make any findings that the plaintiff is entitled
to the statutory postjudgment interest under [General
Statutes §] 37-1a based on the record.’’4 The court then
denied the plaintiff’s motion. On September 1, 2017, the
plaintiff filed a motion to reargue/reconsider, which
also was denied by the court. This appeal followed.
   On appeal, the plaintiff claims that the trial court
erred in concluding that postmaturity interest does not
accrue after judgment. Specifically, the plaintiff argues
that the trial court failed to recognize that pursuant to
§ 37-1, and our Supreme Court’s decision in Sikorsky
Financial Credit Union, Inc. v. Butts, supra, 315 Conn.
433, postmaturity contractual interest continues to
accrue after entry of judgment.
   In support of this argument, the plaintiff relies on
language from the contract that provides, ‘‘[i]f immedi-
ate payment is demanded, you will continue to pay
interest until what you owe has been repaid at the
applicable interest rates in effect, or if applicable, at
the default rate disclosed on the Addendum.’’ The
addendum in turn lists an interest rate of 15.99 percent
for loans payable over twenty-four months, which rate
also appears on a transaction receipt supplied by the
plaintiff and the affidavit of debt. Throughout its brief,
the plaintiff asserts that Judge Moran, upon entry of
judgment, on November 19, 2010, had granted postma-
turity interest. Consequently, in the plaintiff’s view, the
trial court, in denying its motion for postjudgment inter-
est, improperly considered the sufficiency of the record.
Although the plaintiff frames its claim of error in defini-
tive terms, suggesting that postjudgment interest was
awarded upon entry of judgment by Judge Moran on
November 19, 2010, the judgment itself contains no
express mention of such an award. We, nevertheless,
agree with the plaintiff that the November 19, 2010
judgment itself, § 37-1, and our Supreme Court’s deci-
sion in Sikorsky Financial Credit Union, Inc., interpre-
ting § 37-1, should have guided the trial court.
   We begin by setting forth the standard of review
and applicable legal principles. ‘‘The interpretation and
application of a statute . . . involves a question of law
over which our review is plenary.’’ (Internal quotation
marks omitted.) Meadowbrook Center, Inc. v. Buch-
man, 328 Conn. 586, 594, 181 A.3d 550 (2018). Addition-
ally, because the plaintiff’s claim ‘‘involves the
interpretation of definitive contract language, our
review is plenary.’’ American First Federal, Inc., v.
Gordon, 173 Conn. App. 573, 592, 164 A.3d 776, cert.
denied, 327 Conn. 909, 170 A.3d 681 (2017).
    In Sikorsky Financial Credit Union, Inc. v. Butts,
supra, 315 Conn. 438, our Supreme Court addressed,
squarely, the issue of whether contractual postmaturity
interest terminates upon entry of judgment. In resolving
that inquiry, the court noted that both §§ 37-1 and 37-3a
relate to interest, but that the former governs interest,
usually by agreement, as compensation for a loan (inter-
est eo nomine), while § 37-3a applies to interest as dam-
ages for the detention of money. See id., 439–40.
Specifically with reference to § 37-1, the court noted
that subsection (a) of that provision sets a default rate
of 8 percent, but allows the parties to contract for a
different rate. Id., 440. Subsection (b), on the other
hand, allows the parties to forgo postmaturity interest
altogether. Id., 441. The court explained, however, that
‘‘if the parties fail to specify whether interest will accrue
after maturity, or fail to specify the rate of postmaturity
interest, § 37-1 (b) mandates that interest eo nomine
shall continue to accrue after maturity at the legal rate.’’
Id. Accordingly, ‘‘an award of prejudgment and post-
judgment interest on a loan that carries postmaturity
interest is not discretionary; it is an integral part of
enforcing the parties’ bargain. . . . The trial court
must, therefore, as part of any judgment enforcing a
loan, allow prejudgment and postjudgment interest at
the agreed rate, or the legal rate if no agreed rate is
specified. The trial court is relieved of this obligation
only if the parties disclaim any right to interest eo
nomine after maturity.’’5 (Citations omitted; emphasis
added.) Id., 441–42.
  More recently, this court, in American First Federal,
Inc. v. Gordon, supra, 173 Conn. App. 592–93, applied
and reaffirmed the principle from Sikorsky Financial
Credit Union, Inc. In that case, the plaintiff argued on
appeal that the trial court erroneously awarded interest
on the unpaid principal rather than the total judgment
amount. Id., 592. This court affirmed the judgment of the
trial court, reiterating that, unless the parties disclaim
postmaturity interest, the trial court has no discretion
to apply it in terms other than those agreed by the
parties. Id., 593. Consequently, we held that the trial
court correctly awarded interest on the principal bal-
ance only, as had been agreed by the parties. Id.; see
also Cadle Co. v. Ogalin, 175 Conn. App. 1, 12–13 n.6,
167 A.3d 402 (noting postmaturity interest continues to
accrue after entry of judgment and is not discretionary),
cert. denied, 327 Conn. 930, 171 A.3d 454 (2017).
   Our law after Sikorsky Financial Credit Union, Inc.
v. Butts, supra, 315 Conn. 433, therefore, is clear that
the trial court is mandated to enter postmaturity post-
judgment interest, unless the parties expressly disclaim
its accrual after maturity. Additionally, if the parties do
not specify an interest rate, it accrues at the statutory
rate of 8 percent. Id., 440–41. In the present case, the
parties did not disclaim the accrual of interest eo
nomine after maturity. Rather, the loan agreement pro-
vided that the defendant would pay interest at 15.99
percent until the debt was satisfied, and the addendum,
the transaction receipt, and the plaintiff’s affidavit of
debt all show a contractual interest rate of 15.99 per-
cent. The court, thus, was required, upon entry of judg-
ment, to award postjudgment interest at that rate, which
arose by agreement of the parties. See American First
Federal, Inc. v. Gordon, supra, 173 Conn. App. 592–93.
   In the plaintiff’s view, Judge Moran necessarily
awarded postjudgment interest at 15.99 percent when
he expressly granted the prejudgment interest
requested in by the plaintiff in its motion for judgment.
Specifically, at oral argument before this court, the
plaintiff maintained that the judgment necessarily
includes postjudgment interest at the rate of 15.99 per-
cent because that was the rate used to compute the
prejudgment interest. Post-Sikorsky, the rules of the
court, and rules of practice have not made the judges’
or clerks’ role convenient to make ready disposition.
Nor have the rules kept up with enforcement or pay-
ment of judgment debts where eo nomine interest is
bargained for by the parties and continues to accrue
at a rate they agreed upon postmaturity until the note
is paid. Until some rule amendment is adopted, so that
the application for execution on the judgment suc-
cinctly and readily informs a court clerk or judge of
the basis of entitlement to running eo nomine interest
post note maturity and postjudgment, the court will
have to examine the motion for judgment and its attach-
ments to determine if that record suffices to justify the
issuance of an execution on the underlying judgment
in an amount of eo nomine interest claimed in the appli-
cation.
  In light of these circumstances, we understand how
the trial court felt compelled to require the plaintiff to
submit additional evidence in support of its claim. The
court, however, could have taken judicial notice of the
court file and Judge Moran’s earlier underlying judg-
ment, which awarded eo nomine interest on the unpaid
balance of the judgment on the note, in the exact
amount set forth in the plaintiff’s motion for judgment
and its attachments containing the contractual rate of
interest of 15.99 percent. There was no need for tran-
scripts of the proceeding before Judge Moran because
the defendant had been defaulted and, therefore, the
motion for judgment after that default was taken on
the papers; there was no transcript. The trial court’s
reasoning that the plaintiff should have appealed from
Judge Moran’s judgment or filed a motion to open is
misdirected, because Judge Moran already had awarded
eo nomine interest. There was no need to appeal or
move to open a judgment that had granted what the
plaintiff sought. See Scarsdale National Bank & Trust
Co. v. Schmitz, 24 Conn. App. 230, 233, 587 A.2d 164
(1991) (‘‘[a] party cannot be aggrieved by a decision that
grants the very relief sought’’). Additionally, it makes
no difference that the plaintiff’s complaint did not ask
specifically for postjudgment interest. The complaint’s
prayer for relief mentions interest. If a lender and bor-
rower have both agreed that interest continues to
accrue on a note balance until it is paid, then, under
§ 37-1, interest continues to accrue postmaturity and
postjudgment. The parties in this case contracted for a
specific rate of interest eo nomine and did not expressly
disclaim its accrual after maturity. See Sikorsky Finan-
cial Credit Union, Inc. v. Butts, supra, 315 Conn. 441–
42. Accordingly, the court improperly denied the
plaintiff’s motion.
  The judgment is reversed only as to the denial of the
plaintiff’s motion for an order of postjudgment interest
and the case is remanded to the trial court with direction
to grant execution on the judgment, including eo
nomine postjudgment interest at the contractual rate
of 15.99 percent on that part of the judgment that
remains unpaid.
      In this opinion the other judges concurred.
  1
     General Statutes § 37-1 provides: ‘‘(a) The compensation for forbearance
of property loaned at a fixed valuation, or for money, shall, in the absence
of any agreement to the contrary, be at the rate of eight per cent a year;
and, in computing interest, three hundred sixty days may be considered to
be a year.
   ‘‘(b) Unless otherwise provided by agreement, interest at the legal rate
from the date of maturity of a debt shall accrue as an addition to the debt.’’
   2
     The defendant, Bernardino Pineda, neither filed an appearance in the
trial court nor appeared before this court.
   3
     Although the plaintiff’s motion did not specify the interest rate of 15.99
percent, the affidavit of debt and other loan documents attached to the
plaintiff’s motion recited that interest rate. The plaintiff’s motion sought
$2521.08 in prejudgment interest, calculated at the contractual rate of 15.99
percent, which the court awarded. We know therefore that the judgment
of November 19, 2010, granted the plaintiff’s motion providing for eo nomine
interest—interest as compensation for a loan—at the rate of 15.99 percent,
which the defendant had agreed to pay postmaturity. The rate of 15.99
percent exceeds the 8 percent default rate of interest provided in § 37-1.
   4
     Although the trial court’s order mistakenly cites § 37-1a, it is clear that
the relevant statute is § 37-1, and, in fact, the plaintiff, in its motion, specifi-
cally sought an award of interest under that statute.
   5
     By contrast, although interest under § 37-3a may also accrue both pre-
and postjudgment, whether it is awarded is ‘‘principally an equitable question
lying within the trial court’s discretion.’’ Sikorsky Financial Credit Union,
Inc. v. Butts, supra, 315 Conn. 443. Only after the parties expressly reject
postmaturiy interest does the court then have discretion to award interest
under § 37-3a. Id., 444.